Citation Nr: 1423677	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to October 7, 2013, and in excess of 20 percent since October 7, 2013.

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to January 1993.  However, the Regional Office (RO) has determined only the Veteran's service from July 1979 to April 26, 1988, is honorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) RO in Louisville, Kentucky.

Initially, in the October 2010 rating decision on appeal, the RO granted service connection and assigned a noncompensable evaluation for right ear hearing loss, effective June 7, 2010.  Thereafter, in a June 2011 rating decision the evaluation of the Veteran's right ear hearing loss was increased to 10 percent disabling, effective June 7, 2010.  

In an August 2013 decision, the Board granted service connection for left ear hearing loss and found that the issue of entitlement to a TDIU is on appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The appeal of the evaluation of the Veteran's now bilateral hearing loss and TDIU were remanded for additional development. 

In an August 2013 rating decision, the RO implemented the Board decision and assigned a 10 percent evaluation for bilateral hearing loss, effective June 7, 2010.  Thereafter, in a December 2013 rating decision the evaluation of the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective October 7, 2013.

Subsequent to the most recent supplemental statement of the case (SSOC), in January 2014 the Veteran submitted duplicate records.  As such, the Board may proceed with adjudication without the preparation of another SSOC.  38 C.F.R. §§ 19.31, 19.37 (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The results of audiometric tests conducted in July 2010 show that the Veteran had level VIII hearing in his right ear and level I hearing in his left ear.

2.  The results of audiometric tests conducted in November 2010 show that the Veteran had level X hearing in his right ear and level I hearing in his left ear.

3.  The results of audiometric tests conducted in October 2013 show that the Veteran had level XI hearing in his right ear and level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in excess of 10 percent for bilateral hearing loss prior to October 7, 2013, and in excess of 20 percent since October 7, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA treatment records have been obtained and associated with the claims file.  Records regarding an application for Social Security Administration benefits and private treatment records have been associated with the claims file.  In addition, the Veteran was afforded VA medical examinations in July 2010 and October 2013.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation for bilateral hearing loss in excess of 10 percent for the period prior to October 7, 2013, and in excess of 20 percent since that date.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

A December 2009 VA audiology consultation revealed pure tone and bone condition that was within normal limits on the left through 3000 Hz with a mild to moderate sensorineural hearing loss from 4000 Hz to 8000 Hz.  There was no response to any frequencies on the right.  The SRT was 15 dB on the left and MCL was 55 dB.  Word discrimination score was 96 percent at 55 dB MCL.  The assessment was functioning hearing was good in the left ear and no useable hearing in the right ear.  There was no apparent middle ear pathology present.  

The Veteran was afforded a VA audiological examination in July 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90+
90+
90+
90+
LEFT
30
25
25
35

The Veteran was noted to have no response to the limits of the audiometer across all frequencies in the right ear.  For the left ear, the Veteran was found to have hearing within normal limits 250 Hz through 500 Hz, mild sensorineural hearing loss at 1000 Hz, within normal limits at 2000 Hz through 3000 Hz, mild sensorineural hearing loss at 4000 Hz, moderately severe sensorineural hearing loss at 6000 Hz, and moderate sensorineural hearing loss at 8000 Hz.

The Veteran's right ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a).  Pure tone threshold levels averaged 90 decibels for the right ear and 29 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  It was noted that the right ear could not be tested.  

Under Table VIa, the examination results correspond to category VIII for the right ear and under Table VI, the examination results correspond to category I for the left ear.  These categories correspond with a noncompensable disability rating.

The Veteran was afforded a VA audiological examination in November 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100+
100+
-
100+
LEFT
25
25
30
45

Speech audiometry was not performed using the Maryland CNC test.

An audiological evaluation in November 2010 revealed profound sensorineural hearing loss from 250 Hz to 8000 Hz in the right ear and borderline normal through 3000 Hz with mild to moderate sensorineural hearing loss from 4000 Hz to 8000 Hz in the left ear.  Word discrimination scores were 100 percent at 60 dB in the left ear.  

Although the test is not adequate for rating purposes as the examiner did not perform testing using the Maryland CNC test, considering the pure tone thresholds alone the Veteran has category X hearing in the right ear and category I hearing in the left ear.  This warrants an evaluation of 10 percent disabling.  

The Veteran was afforded a VA medical examination in October 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
25
30
30
35

Speech audiometry revealed speech recognition ability of 76 percent in the left ear and 0 percent in the right ear. The Veteran was diagnosed with sensorineural hearing loss in the right and left ear.

The pure tone thresholds average 105+ in the right ear and 30 in the left ear.  The Veteran's right ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a).  Under Table VI and VIa, the examination results correspond to category XI for the right ear and under Table VI, the examination results correspond to category III for the left ear.  These categories correspond with a 20 percent disabling evaluation.

The Veteran has submitted copies of four undated VA audiological tests.  However, the one audiometric test that contains speech audiometry testing performed using Maryland CNC does not reveal results warranting an evaluation in excess of 10 percent disabling.  The remaining audiometric tests do not reveal speech audiometry performed using Maryland CNC, instead the tests were performed using CIDW-22, and considering the pure tone thresholds alone, the results do not warrant an evaluation in excess of 10 percent disabling.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations dated in July 2010 and October 2013 and December 2011, address the functional and daily life effects of the Veteran's hearing loss disability.  The July 2010 and the October 2013 examiners noted that the Veteran's hearing loss had a significant impact on the Veteran's occupation.  In addition, in July 2010 the examiner reported that the Veteran noted that people get aggravated with him not being able to hear.  The examiner in October 2013 indicated that the Veteran reported that he had difficulty understanding in most situations and wore a hearing aid in the left ear to maximize hearing on that side.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting an evaluation in excess of 10 percent disabling, prior to October 7, 2013, or in excess of 20 percent disabling, beginning October 7, 2013.  As such, a higher evaluation for bilateral hearing loss is denied.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The July 2010 VA examiner in July 2010 indicated that the Veteran's hearing loss had a significant impact on the Veteran's occupation.  The October 2013 examiner noted that the Veteran reported that he is no longer able to hear and function safely in the occupational environment of a machinist due to his hearing loss.  The examiner found that with the Veteran's current level of bilateral hearing loss, he would be expected to have significant communication problems in the presence of background noise.  "Since the Veteran's occupation as a [machinist]involves loud environments where communication must take place, it is this audiologists's opinion that it is at least as likely as not that the Veteran's service-connected disability of hearing loss renders him unable to secure or follow substantially gainful occupation."  This opinion appears to only contemplate the Veteran's ability to work as a machinist.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss prior to October 7, 2013, and in excess of 20 percent since October 7, 2013 is denied.


REMAND

In a statement dated in September 2013 the Veteran raised the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus.  In the statement the Veteran contended that bilateral hearing loss and tinnitus have rendered him unfit for employment.  In addition, the Veteran stated that:

Hearing and tinnitus have directly lead to other stressors that the evidence of VA Records will show factors that have caused a psychiatric disability.  There is important acknowledgment of inner relations of hearing loss and my mental health.  Other factors as noted in VA medical records find me unfit and unable to work.

A record associated with Veteran's Social Security Administration records indicates that the Veteran will not be able to work until some of his pain conditions are resolved and he can regain his mental equilibrium.

As the evidence indicates that the Veteran may be unable to work due to a psychiatric disorder, the Board finds that the unadjudicated claim for service connection for a psychiatric disorder is inextricably intertwined with the claim for a TDIU.  Thus, a decision by the Board on the Veteran's claim for a TDIU would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding his raised claim of entitlement to service connection for a psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus.

2.  Take all appropriate action to develop, to include if necessary, a VA medical examination, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus.

3.  Thereafter, adjudicate the Veteran's raised claim of entitlement to service connection for a psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus.  Then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


